Ireland, C.J.
(concurring). I agree with the court’s conclusion that the defendant’s prearraignment statements were a product of police questioning and the allowance of the motion to suppress the statements must be affirmed. In my view, the same result would occur even if the statements were not the product *510of police questioning because Commonwealth v. Rosario, 422 Mass. 48 (1996), correctly read, requires the exclusion of all statements made to police more than six hours after arrest, absent a waiver of the right to prompt arraignment.
The motion judge correctly determined that admitting the statements would contravene the bright-line rule that “[a]n otherwise admissible statement is not to be excluded on the ground of unreasonable delay in arraignment, if the statement is made within six hours of the arrest (day or night), or if (at any time) the defendant made an informed and voluntary written or recorded waiver of his right to be arraigned without unreasonable delay.” Id. at 56. This rule, which “clarif[ies] the ground rules for custodial interrogation in order to preserve the prompt presentment required by Mass. R. Crim. P. 7[, as amended, 461 Mass. 1501 (2012)],” Commonwealth v. Rosario, supra at 58-59 (Liacos, C.J., dissenting), applies to all statements regardless whether they were a response to interrogation.